Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-10 are currently pending in the instant application.  Claims 1-10 are rejected in this Office Action.
I.	Priority
The instant application is a 371 of PCT/CN2019/097506, filed on July 24, 2019 and claims benefit of Foreign Application CHINA 201810828371.7, filed on July 25, 2018. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 29, 2020 and January 5, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent 

Claims 1-10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 1 recites the limitation “having the structure of formula (I)” which is an independent claim but there is no mention of “a structure of formula (I)” earlier in the claim.  Therefore, it is unclear what Applicants are referring back to with the limitation “the structure of formula (I)”.  There is insufficient antecedent basis for this limitation in the claim.  Applicants are suggested to amend claim 1 so that the claim 1 reads “A bisquaternary ammonium compound of formula (I):” to overcome the above rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The phrase “Use of a compound…” is written in improper format because a “use” can only be properly claimed as a process or method.  It is suggested that applicant amend the claims by rewriting the claims as a process or method, i.e. “a method of preparing…”

IV.	Objections

Claim Objections
Claim 8 is objected to because of the following informalities:  the structures in claim 8 are illegible and not clear.  Applicants are suggested to make the structures larger and the lines and letters in the structures darker. Appropriate correction is required.


V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626